         Case 5:19-cv-00309-JM Document 10 Filed 10/14/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

JARED JEFFERS                                                          PETITIONER


VS.                          No. 5:19-CV-00309-JM-JTR


DEXTER PAYNE, Director,
Arkansas Division of Correction                                      RESPONDENT



                                     JUDGMENT

      Consistent with the Order entered separately today, this case is DISMISSED WITH

PREJUDICE. All relief sought is denied, and the case is closed.

      Dated this 14th day of October, 2020.



                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
